Citation Nr: 1117129	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  07-33 765	)	DATE
	)
MERGED APPEAL	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously-denied claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic fatigue syndrome, claimed as an undiagnosed illness related to service in the Southwest Asia Theater of operations during the Persian Gulf War, and alternatively claimed as proximately caused by service-connected sinusitis.

3.  Entitlement to service connection for fibromyalgia, claimed as an undiagnosed illness related to service in the Southwest Asia Theater of operations during the Persian Gulf War.

4.  Entitlement to service connection for diverticulitis, claimed as an undiagnosed illness related to service in the Southwest Asia Theater of operations during the Persian Gulf War.

5.  Entitlement to service connection for colitis, claimed as an undiagnosed illness related to service in the Southwest Asia Theater of operations during the Persian Gulf War.

6.  Entitlement to service connection for gastroesophageal reflux disease, claimed as an undiagnosed illness related to service in the Southwest Asia Theater of operations during the Persian Gulf War.

7.  Entitlement to service connection for sleep apnea, claimed as proximately caused by service-connected sinusitis and/or service-connected depression.

8.  Entitlement to service connection for a left bundle branch block.

9.  Entitlement to service connection for headaches claimed as secondary to sinusitis.

10.  Entitlement to a disability rating greater than 50 percent for major depressive disorder.

11.  Entitlement to a disability rating greater than 10 percent for sinusitis.

(The issue of entitlement to waiver of debt resulting from the overpayment of educational assistance benefits in the amount of $10,951 is addressed in a 
separate decision, under the same docket number.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to April 1991, when he was discharged on account of physical disability following an automobile accident.  He had temporary duty assignments to Saudi Arabia in April 1988 and November 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from RO decisions of December 2006 and February 2008.  The appeals have been merged under the docket number reflected above for purposes of administrative economy and efficiency.

The Veteran presented sworn testimony in support of his appeals during a June 2010 hearing before the undersigned Veterans Law Judge.  

The veteran has been receiving compensation at the 100 percent rate since 2000, when a total disability rating based upon unemployability due to service connected disabilities was granted.  Due to increased ratings assigned to individual disabilities since that time, he now receives compensation at the 100 percent rate on a schedular basis.  He additionally receives special monthly compensation.

The reopened claim of service connection for hypertension and service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's application to reopen a finally-denied claim for entitlement to service connection for hypertension was most recently denied in a February 1997 RO decision.  He did not file a notice of disagreement as to that decision.

2.  Evidence received since the last final decision in February 1997 relating to service connection for hypertension is new and raises a reasonable possibility of substantiating the claim.

3.  The Veteran was not physically present in the Southwest Asia Theater after August 2, 1990.

4.  The Veteran does not have a diagnosis of chronic fatigue syndrome; his symptoms of fatigue have been associated with sleep apnea; and fatigue is not proximately caused by service-connected sinusitis.

5.  The Veteran does not have a diagnosis of fibromyalgia; and no linkage between chronic  pain symptoms and service is shown.

6.  The Veteran does not have a current disability involving diverticulitis or colitis or symptoms analogous to diverticulitis or colitis, which could be viewed as manifestations of an undiagnosed illness.

7.  Gastroesophageal reflux disease was initially manifest after service and no connection to service is shown.

8.  On the record, during a hearing before the undersigned Veterans Law Judge in June 2010, the Veteran indicated that he wished to withdraw his pending appeals for entitlement to service connection for headaches claimed as secondary to sinusitis, and a left bundle branch block, and entitlement to increased disability ratings for service-connected sinusitis and a mood disorder; as of that date, the Board had not yet promulgated a final decision on those issues.


CONCLUSIONS OF LAW

1.  The February 1997 RO decision that denied service connection for hypertension is final.  New and material evidence has been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160, 20.302, 20.1103 (2010).

2.  The Veteran cannot receive the legal benefit of the lower standard for establishing service connection accorded to veterans who served in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. §§ 3.2, 3.317 (2010).  

3.  Service connection for chronic fatigue syndrome or symptoms of fatigue is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2010).  

4.  Service connection for fibromyalgia is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).  

5.  Absent proof of a current disability, there can be no valid claim for service connection for diverticulitis or colitis.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).  

6.  Service connection for gastroesophageal reflux disease is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).  

7.  The Veteran's appeals for entitlement to service connection for headaches claimed as secondary to sinusitis and a left bundle branch block, and entitlement to increased disability ratings for service-connected sinusitis and a mood disorder have been withdrawn.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was provided with this information in letters issued in March 2006, June 2007, and June 2008.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  The Veteran was provided with a letter containing this information pertaining to his previously-denied claim for entitlement to service connection for hypertension in March 2006.

VA medical records, VA examination reports, private medical statements, and Social Security records have been obtained and reviewed in support of the Veteran's claims.  The Veteran and his representative have presented written statements in support of his claims and the Veteran has presented sworn testimony during a hearing on appeal.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Laws and regulations

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

When a chronic disease such as hypertension becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).



      Claim to reopen--hypertension

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for hypertension was initially denied in February 1992.  In the decision, the RO reviewed the Veteran's service medical records, which showed an episode of high blood pressure and the prescription of a blood pressure medication, which the Veteran took for approximately one week.  The problem resolved, however, and subsequent blood pressure readings were deemed within normal limits.  The RO interpreted this evidence as indicating a temporary, acute problem which resolved without residual disability, and denied the claim on the basis that the Veteran did not have a current, chronic disability involving hypertension.  

The Veteran attempted to reopen this claim in March 1996, asserting that he was taking medication to control his blood pressure.  He asserted that he had a history of chest pain that had surfaced during service and that service connection for hypertension was therefore warranted.  In a May 1996 decision, the RO found that the Veteran's new contentions were not material and thus not sufficient to reopen the previously-denied claim.  The RO reiterated this conclusion in a February 1997 decision.  The veteran did not appeal either decision and each thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran tried again in January 2006, asserting that he had developed additional cardiac problems, which he believed were related to the blood pressure problems in service.  The RO determined that sufficient evidence to support reopening the claim had been received, and performed additional evidentiary development, including obtaining a VA examination and medical opinion.  The report of the November 2006 examination includes the examiner's findings that the Veteran did not have hypertensive heart disease.  The physician reviewed the Veteran's service medical records and rendered the following opinion:  

The Veteran had various blood pressure readings throughout his [service medical records] which ranged from normotensive blood pressure, with or without pain/illness, to at times elevated blood pressure with or without pain/illness.  His separation physical was without clinical evidence of hypertension.  The Veteran did not have [service medical records] evidence of sustained elevated blood pressure which meet the criteria for the diagnosis of hypertension.  The Veteran was seen by the diet clinic on February 26, 1985, for elevated [blood pressure] and increased [triglycerides] 212, with a weight of 182 3/4 lbs.  With weight reduction/diet changes it appears that his blood pressure stabilized and was normal.  The Veteran was on a blood pressure medication for less than one week at a time when he had lower back pains which could have caused a transient elevation but there was no sustained blood pressure elevation of this.  The [medical evaluation board examination] in February 1991 does not diagnose [hypertension] and there is no indication of medication for hypertension.

In a February 2007 statement, a chiropractor provided the opinion that hypertension was interrelated with multiple other disabilities, some service-connected, and some not.  In particular, he explained that "as a result of the [in-service] motor vehicle crash and numerous injuries to his shoulders, knees, and feet, and subsequent surgeries, [the Veteran] has developed a chronic pain syndrome which contributes to high loud pressure and depression."  In the statement, the chiropractor also explained that his opinion is based upon the review of medical literature and of the Veteran's medical records.  He apparently does not provide treatment to the Veteran and did not examine him in conjunction with the statement for VA.  

During the June 2010 hearing on appeal, the Veteran testified that he believed his hypertension had its inception during active duty.  He testified that he had experienced significant stress in connection with his divorce and automobile accident; that he had lost weight, and altered his diet, and experienced fluctuations in his blood pressure during service.  He testified that he believes his current blood pressure elevation is related to those experiences, however.  He also asserted that his VA physicians had corroborated this chain of events.  With the assistance of his representative during the hearing, he alternatively asserted that his high blood pressure is secondary to his service-connected depression, and that service connection is warranted on that basis, as well.

As required by Barnett, the Board must perform its own independent review of the evidence to determine whether the Veteran has submitted new and material evidence sufficient to support reopening the previously-denied claim.  We find that he has done so.  In particular, the February 2007 chiropractor statement and his June 2010 hearing testimony constitute new evidence in that they were obviously not considered by the RO in 1997.  They are material in that they address the element of linkage to service.  The chiropractor's statement links the Veteran's hypertension to a chronic pain syndrome related to the automobile accident in service.  The etiological theory that the Veteran's hypertension could be related to his depression is a valid one which was not previously considered by the VA.  Thus, the Board holds that the claim must be reopened and considered on a de novo basis.  Because the need for further evidentiary development is apparent, the claim is addressed further in the remand below.

Undiagnosed illness claims

As noted above, service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  

In this case, however, the record clearly reflects that the Veteran did not serve in the Southwest Asia theater during the applicable time period and in fact did not have any active service during the Persian Gulf War in accordance with 38 C.F.R. § 3.2.  Accordingly, the Veteran can not be deemed a "Persian Gulf Veteran" and cannot receive the legal benefit of the lower standard for establishing service connection accorded to such veterans and set forth in the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

The Board is cognizant of the Veteran's assertion that he served several temporary tours of duty in Saudi Arabia, and as such, was required to obtain the same immunizations that Persian Gulf War veterans later obtained.  This argument fails on a logical basis, however.  At the time that the Veteran was temporarily stationed in Saudi Arabia in 1987 and 1988, there was no apprehension of chemical or biological warfare, as no state of hostility existed.  Thus there would have been no reason for the Veteran to have received the controversial immunizations which were given to service people after the point when the Army of Iraq invaded Kuwait in August 1990.  Additionally, we note that the Veteran's service treatment records do not contain any report of Persian Gulf-related immunizations or indeed, of any particular preparation from a medical standpoint, for his temporary duty tours in Saudi Arabia.

In a March 2008 statement, a retired Master Sergeant, who served with the Veteran, asserts that the Veteran's responsibilities just prior to his discharge from service when he was stationed at Tinker Air Force Base, included decontaminating the flight-line support equipment, including vehicles used in the war effort when it was shipped back to the states.  During the course of these duties, he asserts, the Veteran was exposed to the same nerve agents, pesticides, and burning oil well smoke residue to which troops in the field were exposed, and thus should receive the same legal consideration provided to those who served in the field.  While this statement is helpful to the Veteran's claim and will considered by the Board in reviewing the Veteran's claims below, stateside duties cannot serve to render the Veteran eligible for the specifically-defined legal presumption of service connection for undiagnosed illness in Veterans with service during the Persian Gulf War.  As explained above, only actual service in the area defined by statute during the time period defined by statute can provoke review under the standard set forth in 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

When a Veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will review the claims on a theory of service connection on a direct basis.  The claim involving chronic fatigue syndrome will also be reviewed on a secondary basis.  

      Chronic fatigue syndrome

The medical evidence of record shows that the Veteran does not have a medically-confirmed diagnosis of chronic fatigue syndrome.  Despite the Veteran's assertions and testimony to the contrary, this disability is not included in his VA problem list.  Despite the large volume of medical records contained in the claims file, no medical records indicate this diagnosis.  Complaints of fatigue are reflected in his recent medical records, however, primarily in connection with the diagnosis and initial treatment for his sleep apnea.  It would appear that fatigue related to sleep apnea has been resolved with the successful treatment for sleep apnea.

In any case, absent proof of a current disability, there can be no valid claim for service connection for chronic fatigue syndrome.  No relationship between service and the Veteran's complaints of fatigue is shown either.  38 U.S.C.A. §§ 1110, 1131, 5107.  The claim must therefore be denied.

The Veteran alternatively contends that his complaints of chronic fatigue are secondary to his service-connected sinusitis.  

As noted above, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

As described above, the medical evidence of record shows that the Veteran does not have a medically-confirmed diagnosis of chronic fatigue syndrome.  Complaints of fatigue are reflected in his recent medical records, however.  In the attempt to substantiate the Veteran's claim that chronic fatigue is caused by sinusitis, he was provided with a VA examination in August 2006.  Following a review of the Veteran's medical records, a clinical examination, and computed tomography testing, the VA examiner concluded that the Veteran does not have active chronic sinusitis disease, and further concluded that sinusitis did not proximately cause chronic fatigue:  "Without any current evidence of sinusitis besides that which occurs on an acute basis and is resolved with treatment there is no relationship with regards to his chronic pain, chronic fatigue, and depression..."  

The Board therefore concludes that the preponderance of the evidence is against the Veteran's claim for service connection for chronic fatigue syndrome or symptoms of chronic fatigue.  The VA medical opinion is clear and uncontroverted that the Veteran's service-connected sinusitis does not cause chronic fatigue.  The file does not contain any medical evidence to the contrary.  As the Veteran is not shown to be a medical expert, his assertions cannot be accorded evidentiary weight in this analysis.  Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

      Fibromyalgia

During the June 2010 hearing on appeal, the Veteran explained that he believes he had had fibromyalgia since service, but that he did not complain of the pain and that his symptoms were not given the label of fibromyalgia until later.

Review of the Veteran's post-service medical records reflects multiple diagnosis of joint pain related to injury residuals and degenerative joint disease.  The Veteran takes oral pain medication and has received injections to relieve complaints involving his knees, neck, and back.

The Veteran's service medical records are entirely negative for any pain syndrome or systemic pain complaints.  The report of a March 2003 private pain specialist consultation reflects the Veteran's report that he believed his pain had started when he injured his head/neck during an automobile accident in September 2002.  The examining physician rendered diagnoses of cervical facet syndrome, intervertebral disc disease, lumbar facet syndrome, and cervical dystonia.  Significantly, none of the treatment records generated by this pain clinic reflect a diagnosis, or even consideration of a diagnosis of fibromyalgia.

The Veteran was referred to the pain clinic in March 2007.  The report of his initial visit shows that he complained of low back pain.  The evaluating physician noted a component of myofascial pain, however.  October, December 2007, February and March 2008 pain clinic notes reflect diagnoses of myofascial pain.  An April 2008 VA pain clinic note contains a diagnosis of myofascial pain and "suspected fibromyalgia."  An August 2008 nurse practitioner note reflects the assessment that the Veteran had a large myofascial component to his pain, manifested by multiple palpable spasms in the cervical and lumbar regions.  No further evaluation is apparent in the available medical records, and no actual diagnosis of fibromyalgia is of record.  

The report of the September 2009 VA examination contains a notation of "fibromyalgia per history."  However, the examiner indicated he was unable to confirm a diagnosis of fibromyalgia in the Veteran's medical records or by clinical examination.  

Following a comprehensive review of the medical evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for fibromyalgia.  Although the Veteran experienced pain in individual joints during and after service, there is no indication of such systemic symptomatology until after the September 2002 automobile accident.  Even though he sought medical care from physicians who specialized in the treatment of chronic pain after the 2002 accident, however, these physicians did not assign, or apparently even consider, a diagnosis of fibromyalgia at that time, or during the several years the Veteran received treatment at that clinic.  The initial label of "myofascial pain" was not assigned until 2007, when the Veteran began treatment at the VA pain clinic.  The experts at the pain clinic have not assigned a diagnosis of fibromyalgia; however, as apparently the Veteran does not meet the criteria for such a diagnosis.  The September 2009 VA examiner similarly declined to render a diagnosis of fibromyalgia.  

The claim therefore must be denied on the basis that the Veteran does not have a current disability involving fibromyalgia, and alternatively on the basis that symptoms indicating systemic pain are not shown to have been initially manifested during service, or for many years thereafter.  The closest to a definitive explanation for the Veteran's pain contained in the medical evidence is his own statement in 2003 that his pain started after the 2002 automobile accident.  As the Veteran is not a medical expert, he is not competent to attribute his symptoms in service to the particular diagnosis of fibromyalgia.  Barr, Espiritu.  In other words, no link to service whatsoever is shown.  The preponderance of the evidence is against the claim and the appeal must be denied.



      Diverticulitis, colitis

According to the report of the September 2009 VA examination, the examiner reviewed the Veteran's service treatment records but found no objective evidence of diverticulitis or colitis during service.  

The medical evidence of record shows that the Veteran does not have a medically-confirmed diagnosis of either diverticulitis or colitis.  A VA computed tomography scan performed in July 2007 was interpreted as showing multiple diverticula present, but no inflammation.  The diagnosis given was of diverticulosis but no radiographic evidence of diverticulitis.  The Veteran's gallbladder was removed in 2008 due to complaints of cramping, nausea, epigastric pain, and findings of gallstones on computed tomography scan.  A clinical esophagogastroduodenoscopy performed in February 2009 was interpreted as normal.  There is no indication in the medical evidence of any symptoms or ill-effects related to the diverticulosis condition.  In any event, to the extent that the diverticulosis may represent a disability, there is no indication that the condition had its inception during service.

There is no indication in the voluminous medical records contained in his claims file that the Veteran has ever had complaints linked to colitis or received treatment for colitis-like symptoms.  Although several medical records reflect the Veteran's own statement that he had colitis, (e.g., the report of the September 2009 VA examination), however, no objective testing has supported a diagnosis of colitis or has confirmed the presence of on-going, chronic colitis-like symptoms.  Indeed, his gastrointestinal complaints in 2008 were identified as related to gallbladder problems, rather than problems with the gastrointestinal tract.  He also has ongoing lower abdominal pain problems with an enlarged spleen, which was initially noted/diagnosed in 2006.  Thus, the Veteran does not have a diagnosis of colitis; and it can be postulated that he may have used the term in his initial submission more as a generally-descriptive term than as the name of a particular disability.

In any case, absent proof of a current disability, there can be no valid claim for service connection for diverticulitis or colitis.  38 U.S.C.A. §§ 1110, 1131, 5107.  The claims must therefore be denied.

      Gastroesophageal reflux disease

During the June 2010 hearing on appeal, the Veteran testified that he began taking over the counter medications such as Mylanta, Maalox, and Tums daily during service to self-treat symptoms of reflux disease, but that he did not seek medical attention for the symptoms.  A statement of a fellow serviceman, who identifies himself as the Veteran's roommate during service, corroborates the Veteran's statement that he had bottles of Mylanta and other medicine for stomach problems during service.  One of the Veteran's former supervisors has also submitted a statement in which he indicates that, "despite my urging him to go to the doctor, [the Veteran] just continued to get antacids and pain relievers from [the over the counter medical service provided by the Tinker Air Force Base hospital]."

The Veteran's service medical records do not reflect any complaints or treatment for reflux or reflux-like symptomatology.  Upon clinical examination conducted in conjunction with the Veteran's discharge medical board proceedings, his abdomen and viscera were deemed to have been normal.  During the medical history portion of the examination, the Veteran denied having at that time or ever having frequent indigestion, stomach or intestinal trouble, piles or rectal disease.  He also denied any other significant medical history.

VA treatment reports show prescription medication for treatment of "dyspepsia" as early as 1996, although the initial diagnosis of gastroesophageal reflux disease was made several years after that. 

A September 2006 computed tomography scan was interpreted as showing a small hiatal hernia.  VA treatment records reflect that the Veteran takes prescription medication for the control of reflux disease.  

The report of a July 2008 VA examination contains the examiner's explanation that gastroesophageal reflux disease of the gastrointestinal tract is not usually caused by medications, but is usually the result of an anatomical anomaly like a hiatal hernia.  Thus, the examiner opined that the Veteran's gastroesophageal reflux disease is not caused by or aggravated by medications taken for the Veteran's service-connected disabilities. 

According to the report of the September 2009 VA examination, the examiner opined that the Veteran had an episode of acute gastroenteritis in service, but there was no objective evidence of gastroesophageal reflux disease during service.  

It is the responsibility of the Board to evaluate all the pertinent evidence of record.  In this case, the only evidence of reflux symptoms during service consists of the post-service statements of the Veteran's fellow servicemen and the Veteran himself, to include his hearing testimony.  Although these statements are credible, in that all three are reporting the truth as they understand it, none are competent to opine as to whether the Veteran had gastroesophageal reflux disease during service, or whether his current diagnosis is related to the symptoms they recall.  Thus, the veteran's hearing testimony and the written statements are deemed helpful to the Board only insofar as they comport with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  Barr, Espiritu.  

Upon review and consideration, the Board chooses to accord greater probative weight to the contemporaneous medical evidence, consisting of the Veteran's service treatment records.  In particular the report of medical history completed in connection with the Veteran's medical board proceedings is particularly probative of his condition at that time.  As he denied experiencing frequent indigestion, stomach or intestinal trouble, piles or rectal disease during service, we conclude that his symptoms of dyspepsia shown in 1996 had their inception after service.  As the 2009 VA medical examiner reached a similar conclusion, the Board finds that the preponderance of the evidence is against the Veteran's assertion that his gastroesophageal reflux disease began during service.


Dismissal of withdrawn appeals

An appellant, or his authorized representative, may withdraw an appeal to the Board by doing so in writing or during hearing testimony on the record at any time before the Board issues its final decision.  38 C.F.R. § 20.204.  When he does so, the withdrawal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate.  38 U.S.C.A. § 7105(d). 

In this case, the Veteran presented sworn testimony in support of his appeals during a June 2010 hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran withdrew appeals as to entitlement to service connection for headaches claimed as secondary to sinusitis and a left bundle branch block, and entitlement to increased disability ratings for service-connected sinusitis and a mood disorder.  

Because the Veteran has expressed a desire to terminate his appeal as to these claims, because he has done so on the record during a hearing, and because the Board had not yet promulgated an appellate decision at the time of the request for withdrawal, the legal requirements for proper withdrawal have been satisfied.  38 C.F.R. § 20.204.  Further action by the Board is not appropriate, and the appeals will be dismissed.  38 U.S.C.A. § 7105(d).


ORDER

The claim for entitlement to service connection for hypertension is reopened; to this extent only, the claim is granted.

Service connection for chronic fatigue syndrome and symptoms of fatigue is denied.

Service connection for fibromyalgia is denied.

Service connection for diverticulitis is denied.

Service connection for colitis is denied.

Service connection for gastroesophageal reflux disease is denied.

The appeal for entitlement to service connection for headaches claimed as secondary to sinusitis is dismissed.

The appeal for entitlement to service connection for a left bundle branch block is dismissed.

The appeal for entitlement to a disability rating greater than 50 percent for major depressive disorder is dismissed.

The appeal for entitlement to a disability rating greater than 10 percent for sinusitis is dismissed.


REMAND

Additional evidentiary development is required prior to further appellate review of the following claims.

Hypertension

As described above, the Veteran contends that his currently-diagnosed hypertension is related to or proximately caused by his service-connected depression.  He also asserts that his hypertension is related to chronic pain from service-connected injury residuals.  Because these questions are inherently medical in nature, requiring medical expertise to resolve, the Board deems that additional medical evidence is required.  As a part of the duty to assist claimants, the Secretary must provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A(d)(1).  

Sleep apnea

The veteran contends that his sleep apnea is secondary to his service-connected sinusitis.  In a February 2007 statement, a chiropractor explained that "sleep apnea has been shown to be associated with obstructive sinuses, high blood pressure, and depression."  In the statement, the chiropractor also explained that his opinion is based upon the review of medical literature and of the Veteran's medical records.  

As noted above, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Thus, the Board views the February 2007 chiropractor's statement as raising another theory of entitlement to service connection for sleep apnea:  that his sleep apnea is secondary to or proximately caused by his service-connected depression.  This is another question that is inherently medical in nature and requires medical expertise to resolve.  Therefore, a remand is required.

As the Veteran continues to receive VA medical care, and has reported upon multiple occasions that VA is his sole source of medical care, his records should be updated for the claims file.  The Veteran is hereby advised that if he has received any recent non-VA medical care, he should so advise the VA so that copies of these records may be obtained for his claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to January 2010 at the VA Medical Center in Louisville, Kentucky, and all related VA facilities, for inclusion in the file.

2.  The veteran should be afforded a VA cardiological examination to identify whether the Veteran's hypertension is proximately caused by his service-connected depression and/or whether the Veteran's hypertension could be related to chronic pain from his service-connected disabilities.  The claims folder must be made available to the examiner for review before the examination.  All tests or studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to review the medical evidence, to include the evidence pertaining to the Veteran's initial diagnosis of hypertension and the evidence pertaining to the accident in service and subsequent treatment for these injury residuals, and render an opinion as to whether it is more, less, or equally likely that the Veteran's currently-shown hypertension was proximately caused by depression and/or chronic pain from his other service-connected disabilities.  The written opinion should include discussion of the 2006 VA medical opinion quoted above and the 2007 chiropractor statement.  The opinion should also include discussion as to the initial onset of the Veteran's depression as related to the initial diagnosis of chronic hypertension.  The complete rationale for all conclusions reached should be fully explained. 

3.  The veteran should be afforded a VA examination to evaluate whether the Veteran's sleep apnea was proximately caused by his service-connected depression.  The claims folder must be made available to the examiner for review before the examination.  All tests or studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to review the medical evidence, to include the evidence pertaining to the Veteran's initial diagnosis of depression and the initial diagnosis of sleep apnea, and render an opinion as to whether it is more, less, or equally likely that the Veteran's currently-shown sleep apnea was proximately caused by depression.  The written opinion should include discussion of the 2007 chiropractor statement.  The opinion should also include discussion as to the initial onset of the Veteran's depression as related to the initial diagnosis of sleep apnea.  The complete rationale for all conclusions reached should be fully explained. 

4.  After the development requested above has been completed, to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


